DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain various limitations in parenthesis that render the claims indefinite because it is unclear if the limitations are attempting to define the claimed subject matter or are merely pointing to a reference numeral for an element. Particular attention is brought to the limitation of “(k_des_r, k_des_g, k_des_b, k_des_1, k_des_2, k_des_3)”, wherein the claims previously recite “n discrete wavenumbers”, and contrarily, the limitation in parenthesis specifically recites six wavenumbers. 



The claims include various recitations of the term “and/or”, however this term is deemed indefinite due to the wide ranging embodiments that the term may be understood as encompassing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-12 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2014/0300904 to Yuki. (provided by applicant).


1, 3, 8-12 and 14, Yuki discloses and shows in Figures 1-7, an assembly for chromatic confocal spectral interferometry or for spectral domain coherence tomography (par. 1, 6), the assembly comprising: 
a source of electromagnetic radiation (101) for illuminating at least one measurement point (P) of an object (100) with light comprising n spectral components having n discrete predetermined wavenumbers defined as design wavenumbers, wherein n is an integer equal or greater than two (par. 20-21, 25-26, 28, 30, 80-83); 
an interferometer having a chromatic object optical path including the at least one measurement point (P01, P11) and an achromatic reference optical path (T1), in which an end reflector (104) is arranged (par. 20, 80); 
an optical imaging system (105-111) for illuminating and imaging at least one single object point of the object (par. 20-21, 80-83); and 
a detector (113) assembly for detecting electromagnetic radiation in the form of at least one spectral wavelet (par. 34); 
wherein a multifocal optical component (110) is arranged in the object beam path and assigned to the imaging system, said multifocal optical element being configured to form, in combination with the imaging system, n foci corresponding to the n spectral components with the n-discrete design wavenumbers, wherein the n foci corresponding to the n spectral components with the n-discrete designPage 3 of 11Application No.: N/AAttorney Docket No. 41069.343169 Preliminary Amendment Filed: 06/05/2020wavenumbers coincide in at least one confocal point in an object space of the assembly (Figures 1-7) (par. 20-21, 25-26, 28, 30, 80-83),
[claim 3] wherein: the multifocal optical component is a bifocal optical component configured with respect to its refractive power such that the foci of the imaging system coincide 
or the multifocal optical component is a trifocal diffractive optical component configured with respect to its refractive power such that the foci of the imaging system coincide in the at least one confocal point for light of the design wavenumbers thereby forming triple foci with light of three different wavenumbers; 
or the multifocal optical element or a system is a quattro-focal diffractive optical component configured with respect to its refractive power such that the foci of the imaging system coincide in the at least one confocal point for light of the design wavenumbers thereby forming quadruple foci are with light of four different wavenumbers; 
[claims 8, 11] wherein the discrete design wavenumbers are embedded in a common continuum spectrum, or each design wavenumber is embedded in a corresponding continuum spectrum, and the imaging system is configured such that light of the wavenumbers from the continuum spectrum, which is different to the design wavenumbers, forms chromatically depth-split foci, which do not fall into the confocal point (par. 25, 28, 30, 82);  
[claim 9] wherein: the interferometer is a spectral interferometer (par. 4); and/or the assembly further comprises a spectrometer (par. 34) arranged at the output of the interferometer; and/or the source of electromagnetic radiation is a tunable electromagnetic radiation source (par. 80, 82);
[claim 12] wherein each wavelet includes exactly one of each of the discrete design wavenumbers, and/or wavenumbers that are different from the design wavenumbers (par. 21, 25, 30, 75, 90-91);  
.  
  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki.

In regards to claim 15, Yuki differs from the limitations in that it is silent to the method, wherein a specific condition applies to the amount of the optical path difference in the interferometer.
However, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Yuki to include a desired optical path difference for the advantage of obtaining an optimum measurement configuration, with a reasonable expectation of success. 


Allowable Subject Matter
Claims 2, 4-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	As to claims 2 and 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “wherein the multifocal optical component is a multifocal diffractive optical element or a system comprising a plurality of diffractive optical elements”, in combination with the rest of the limitations of the claim.

As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “further comprising a mirror objective arranged in the interferometer for illuminating and imaging at least one single object point of the object”, in combination with the rest of the limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886